      Case 7:20-cv-00060 Document 20 Filed on 01/13/21 in TXSD Page 1 of 1
                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                                                                                         January 14, 2021
                            UNITED STATES DISTRICT COURT
                                                                                        Nathan Ochsner, Clerk
                             SOUTHERN DISTRICT OF TEXAS
                                 MCALLEN DIVISION


BRIAN L. EDWARDS,                                 §
                                                  §
         Plaintiff,                               §
                                                  §
VS.                                               §     CIVIL ACTION NO. 7:20-CV-060
                                                  §
FRED SOLIS, et al,                                §
                                                  §
         Defendants.                              §

             ORDER ADOPTING REPORT AND RECOMMENDATION

       The Court has reviewed the Magistrate Judge’s Report and Recommendation regarding

Plaintiff’s civil rights lawsuit pursuant to 42 U.S.C. § 1983. After having reviewed the said Report

and Recommendation, and no objections having been filed by either party, the Court is of the

opinion that the conclusions in said Report and Recommendation should be adopted by this Court.

       It is, therefore, ORDERED, ADJUDGED, and DECREED that the conclusions in United

States Magistrate Judge J. Scott Hacker’s Report and Recommendation entered as Docket Entry

No. 16 are hereby adopted by this Court.

       FURTHER, the Court, having adopted the Magistrate Judge’s conclusions, is of the opinion

that Plaintiff’s § 1983 claims against all Defendants should be DISMISSED with prejudice for

failure to state a claim and for frivolousness.

       The Clerk shall send a copy of this Order to the parties.

         SO ORDERED January 13, 2021, at McAllen, Texas.


                                                      ___________________________________
                                                      Randy Crane
                                                      United States District Judge




1/1
